DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2, 4, 6, 10 and 12 objected to because of the following informalities:  
A period is missing at the end of claims 4 and 12. 
 In claims 2, 6 and 10, it is believed “a pylon” is in error for “the pylon” as independent claims 1 and 9 already recite “a pylon.” 
Further, it is believed claim 10 should depend from claim 9. Else, claims 2 and 10, 3 and 11 and 4 and 12,  are identical. Claim 10 is examined as if it depends from claim 9.
Appropriate correction is required.
Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,179,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the claims appears to be use of the term “substantially” in front of the numerical values used in the claim limitations. 
For example, in instance application, claims 1, 4, 8, 9, 12 and 15 recite respectively,  “a turbine to fan diameter ratio is substantially less than 45% (claim 1),” “a distance of substantially 11 inches (claim 4),” “the turbine to fan diameter ratio is  substantially 35% to substantially 40% (claim 8),” “a turbine to fan diameter ratio that is substantially less than 45% (claim 9),” “distance of substantially 11 inches (claim 12),” and “the turbine to fan diameter ratio is substantially 35% to substantially 40% (claim 15).” Whereas in U.S patent no. 10,179,653, claims 1, 4, 8, 9, 12 and 15 recite respectively,  “a turbine to fan diameter ratio is less than 45% (claim 1),” “a distance of 11 inches (claim 4),” “the turbine to fan diameter ratio is  35% to 40% (claim 8),” “a turbine to fan diameter ratio that is less than 45% (claim 9),” “distance of 11 inches (claim 12),” and “the turbine to fan diameter ratio is 35% to 40% (claim 15).” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linke-Diesinger (Systems of Commercial Turbofan Engines) in view of Waters (Analysis of Turbofan Propulsion System Weight and Dimensions).
Regarding claim 1, Linke-Diesinger teaches a gas turbine engine (Fig. 10.3) comprising: a mounting structure (Fig. 10.3, aft engine mount and forward engine mount) for mounting the engine to a pylon (Fig. 10.3, the aft engine mount and the forward engine mount are attached to a pylon which extends below a wing); and a propulsor section including a fan having a fan diameter (Fig. 1.3 shows the engine components for the engine shown in Fig. 10.3 including a fan and a fan diameter); and a generator section including a fan drive turbine (Fig. 1.3 the LPT is the fan drive turbine).
Linke-Diesinger doesn’t teach a geared architecture driving the fan that is coupled to the fan drive turbine where a turbine to fan diameter ratio is substantially less than 45%.
Waters teaches on page 4 methods for estimating the weight of turbofan engines (Page 1). The methods are applicable to high-bypass turbofan engines (Page 4, Table 1), which are similar to the engines taught in Linke-Diesinger (For example, CFM 56 engines are taught in each reference). Waters teaches geared and non-geared turbofan engines (page 5, page 16). On page 16, Waters teaches that as the bypass ratio increases more turbine stages are required in a non-geared turbofan, which increases weight and switching to a geared turbofan as the bypass ratio increases can reduce weight (see also Fig. 19). In Table 2, Waters teaches fan diameter and turbine diameters for a geared and non-geared turbofan engines (PD287). In Table 2, engine 24 has a turbine to fan diameter ratio of 36% where diameter is the diameter of the low pressure turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbofan engines of Linke-Diesinger have a geared architecture driving the fan using a fan drive turbine that drives the geared architecture, where a turbine to fan diameter ratio is 36% and where the diameter of the turbine is the diameter of a low pressure turbine, as taught by Waters, in order to reduce the weight of the engines when the bypass ratio is increased as taught by Waters.
Linke-Diesinger in view of Waters teaches the invention as claimed and discussed so far but doesn’t teach a turbine to fan diameter ratio is substantially less than 45%. In the case where the claimed ranges a turbine to fan diameter ratio is substantially less than 45%, "overlap or lie inside ranges disclosed by the prior art," a turbine to fan diameter ratio of 36%, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Regarding claim 2, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and Linke-Diesinger further teaches an assembly including the gas turbine engine of claim 1 assembled to the pylon mounted to a wing (Fig. 10.3 shows the CFM56 engine mounted to a wing).
Regarding claim 3, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and Linke-Diesinger further teaches the fan extends forward of the wing (In Fig. 10.3, the fan is extended forward of the wing.).
Regarding claim 4, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and in Fig. 10.3 and Linke-Diesinger teaches a distance between the wing and an upper portion of the gas turbine. However, Linke-Diesinger doesn’t specifically teach the distance is substantially 11 inches.
It would have been an obvious matter of design choice to have a distance of substantially 11 inches is defined between the wing and an upper portion of the gas turbine engine, since applicant has not disclosed the distance solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with the distance of substantially 11 inches defined between the wing and an upper portion of the gas turbine engine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Linke-Diesinger in view of Waters to have a distance of substantially 11 inches defined between the wing and an upper portion of the gas turbine engine because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.
Regarding claim 6, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and Linke-Diesinger further teaches the gas turbine engine mounted to a pylon, and wherein the pylon includes a forward portion and an aft portion, the fan is attached to the forward portion of the pylon, and the turbine section including the fan drive turbine is attached to the aft portion of the pylon (Fig. 10. 3, the pylon has a forward portion and aft portion. The aft portion is closer to the wing. The fan is attached to the forward portion of the pylon near the forward engine mount and the turbine section including the fan drive turbine is attached to the aft portion of the pylon near the aft engine mount).
Regarding claim 7, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and Linke-Diesinger further teaches the turbine section is a low pressure turbine (Fig. 1.3). As discussed above for claim 1, Waters also teaches the turbine section is a low pressure turbine.
Regarding claim 8, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above where the turbine to fan diameter ratio is 36%. Linke-Diesinger in view of Waters doesn’t teach the turbine to fan diameter ratio is substantially 35% to substantially 40%.
In the case where the claimed ranges, the turbine to fan diameter ratio is substantially 35% to substantially 40%., "overlap or lie inside ranges disclosed by the prior art," a turbine to fan diameter ratio of 36%, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Regarding claim 9, Linke-Diesinger teaches a gas turbine engine (Fig. 10.3)  comprising: a mounting structure (Fig. 10.3, aft engine mount and forward engine mount) for mounting the engine to a pylon (aft engine mount and forward engine mount are attached to a pylon which extends below a wing), the pylon including a forward portion and an aft portion (Fig. 10.3, the pylon has a forward portion that extends to the forward engine mount and an aft port that extends below the aft engine mount); a propulsor section including a fan having a fan diameter, wherein the fan is attached to the forward portion of the pylon (Fig. 1.3 shows the engine components for the engine shown in Fig. 10.3 including a fan and a fan diameter); a compressor section (Fig. 1.3, section preceding the combustor); a combustor in fluid communication with the compressor section (Fig. 1.3. section between the compressors and turbines); and a generator section including a fan drive turbine that drives the geared architecture (Fig. 1.3 the LPT is the fan drive turbine), and the turbine section is attached to the aft portion of the pylon (Fig. 10.3, the turbine section is attached to the aft engine mount).
Linke-Diesinger doesn’t teach a geared architecture driving the fan that is coupled to the fan drive turbine where a turbine to fan diameter ratio is substantially less than 45%.
Waters teaches on page 4 methods for estimating the weight of turbofan engines (Page 1). The methods are applicable to high-bypass turbofan engines (Page 4, Table 1), which are similar to the engines taught in Linke-Diesinger (For example, CFM 56 engines are taught in each reference). Waters teaches geared and non-geared turbofan engines (page 5, page 16). On page 16, Waters teaches that as the bypass ratio increases more turbine stages are required in a non-geared turbofan, which increases weight and switching to a geared turbofan as the bypass ratio increases can reduce weight (see also Fig. 19). In Table 2, Waters teaches fan diameter and turbine diameters for a geared and non-geared turbofan engines (PD287). In Table 2, engine 24 has a turbine to fan diameter ratio of 36% where diameter is the diameter of the low pressure turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbofan engines of Linke-Diesinger have a geared architecture driving the fan using a fan drive turbine that drives the geared architecture, where a turbine to fan diameter ratio is 36% and where the diameter of the turbine is the diameter of a low pressure turbine, as taught by Waters, in order to reduce the weight of the engines when the bypass ratio is increased, as taught by Waters.
Linke-Diesinger in view of Waters teaches the invention as claimed and discussed so far but doesn’t teach a turbine to fan diameter ratio is substantially less than 45%. In the case where the claimed ranges a turbine to fan diameter ratio is substantially less than 45%, "overlap or lie inside ranges disclosed by the prior art," a turbine to fan diameter ratio of 36%, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Regarding claim 10, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and Linke-Diesinger further teaches an assembly including the gas turbine engine of claim 9 assembled to the pylon mounted to a wing (Fig. 10.3 shows the CFM56 engine mounted to a wing).
Regarding claim 11, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and Linke-Diesinger further teaches the fan extends forward of the wing (In Fig. 10.3, the fan is extended forward of the wing.)
Regarding claim 12, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and in Fig. 10.3 and Linke-Diesinger teaches a distance between the wing and an upper portion of the gas turbine. However, Linke-Diesinger doesn’t specifically teach the distance is substantially 11 inches.
Regarding claim 14, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above and Linke-Diesinger further teaches the turbine section is a low pressure turbine (Fig. 1.3). As discussed above for claim 1, Waters also teaches the turbine section is a low pressure turbine.
Regarding claim 15, Linke-Diesinger in view of Waters teaches the invention as claimed and discussed above where the turbine to fan diameter ratio is 36%. Linke-Diesinger in view of Waters doesn’t teach the turbine to fan diameter ratio is substantially 35% to substantially 40%.
In the case where the claimed ranges, the turbine to fan diameter ratio is substantially 35% to substantially 40%., "overlap or lie inside ranges disclosed by the prior art," a turbine to fan diameter ratio of 36%, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linke-Diesinger (Systems of Commercial Turbofan Engines) in view of Waters (Analysis of Turbofan Propulsion System Weight and Dimensions) as applied to claims 1 and 9 above, and further in view of Riegler (The Geared Turbofan Technology-Opportunities, Challenges and Readiness Status).
Regarding claims 5 and 13, Linke-Diesinger in view of Waters teaches geared Turbofan engines but, doesn’t teach geared architecture includes an epicyclic gearbox. Riegler teaches geared turbofan engines (Abstract). In Fig. 13, Riegler teaches the geared architectures include an epicyclic gearbox (planetary and star systems). The epicyclic gearbox provides a reliable and tested method for transmitting power from the fan drive turbine to the fan (Page including Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the geared engines of  Linke-Diesinger in view of Waters have the geared architectures include an epicyclic gearbox, as taught by Riegler, in order to provide a reliable and tested method for transmitting power from the fan drive turbine to the fan, as taught by Riegler.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Oliveira (Integration Methodology for Regional Jet Aircraft with Underwing Engines) and Jenkinson (Civil Jet Aircraft Design) each teach gully depth is the necessary clearance between the wing and the nacelle to ensure wing aerodynamics. Jenkinson further teaches the gulley is 10% of the wing chord (Fig. 9.16).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P. OLYNICK/Examiner, Art Unit 3741